Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 1 of 8 PageID 917




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                         FORT MYERS DIVISION

LOUIS MATTHEW CLEMENTS,

             Plaintiff,

v.                                               Case No: 2:16-cv-776-SPC-NPM

3M ELECTRONIC
MONITORING, INC.
n/k/a ATTENTI US, INC.

              Defendant.
                                          /

                              OPINION AND ORDER1

       Before the Court are Plaintiff Louis Clements’ Rule 60(b)(4) Motion (Doc.

81) and Motion to Disqualify Counsel (Doc. 82). Defendant 3M Electronic

Monitoring, Inc., now known as Attenti US, Inc. (“3M EM”) responded in

opposition (Docs. 83; 84). The Motions are denied.

                                   BACKGROUND

       Clements has a long and storied history before this Court. His Second

Amended Complaint was dismissed with prejudice in 2017 due to the statute

of limitations, and his subsequent motion for reconsideration and recusal was




1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide, nor does it have any agreements with them. The
Court is also not responsible for a hyperlink’s availability and functionality, and a failed
hyperlink does not affect this Order.
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 2 of 8 PageID 918




denied.     The Eleventh Circuit affirmed on alternate grounds without

addressing the time bar, holding Clements failed to allege the physical harm

necessary to sustain a products liability claim. Clements v. Attenti US, Inc.,

735 F. App’x 661, 663 n.2 (11th Cir. 2018) (per curiam).

      Clements then filed a second reconsideration, asking for leave to amend

and add claims. The Court denied. On appeal, the Eleventh again affirmed.

Clements v. 3M Elec. Monitoring, 770 F. App’x 506 (11th Cir. 2019) (per

curiam). As Clements had not challenged the failure to grant leave to amend

earlier, he waived his right to appeal the second time around. Id. at 508.

What’s more, the Eleventh held denying Clements’ motion to reconsider a

negligent infliction of emotion distress claim was proper because it was never

pled. Id.

      After losing two rounds, Clements was undeterred. He filed two more

reconsideration motions—seeking leave to file an amended complaint.

Unsurprisingly, the Court denied, and the Eleventh affirmed. Clements v. 3M

Elec. Monitoring (Clements 3), 795 F. App’x 738 (11th Cir. 2019) (per curiam).

      Now on his fifth try, Clements contends this Court lacked jurisdiction

over his claims because of a lack of diversity, rendering the judgment

dismissing his case as void. Clements also seeks leave to amend. And he wants

to disqualify opposing counsel.




                                      2
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 3 of 8 PageID 919




                            LEGAL STANDARD

      Under Rule 60(b)(4), a court may relieve a party from a final judgment

based on a finding that the judgment is void, such as when “the court that

rendered it lacked jurisdiction of the subject matter.” Burke v. Smith, 252 F.3d

1260, 1263 (11th Cir. 2001) (quoting In re Edwards, 962 F.2d 641, 64 (7th Cir.

1992)). Yet it is “well-settled” that a “mere error” in a court’s exercise of

jurisdiction does not warrant the extraordinary relief provided by Rule

60(b)(4). In re Optical Techs., Inc., 425 F.3d 1294, 1306 (11th Cir. 2005)

(quoting Oakes v. Horizon Fin., S.A., 259 F.3d 1315, 1319 (11th Cir. 2001)).

Instead, federal courts considering motions voidness over jurisdictional defects

“generally have reserved relief only for the exceptional case in which that court

that rendered the judgment lacked even an ‘arguable basis’ for jurisdiction.”

United Student Aid Funds, Inc. v. Espinosa, 559 U.S. 260, 271 (2010)

(emphasis added).

                                DISCUSSION

      The Court first discusses whether the judgment was void before turning

to the other matters.

A. Rule 60(b)(4) Motion

      The judgment was void, says Clements, for several reasons. The Court

addresses these claims below.




                                       3
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 4 of 8 PageID 920




      Before doing so, however, the Court concludes diversity existed. Thus,

there was jurisdiction, so the Motion is denied. Diversity must exist at the

time of filing. Grupo Dataflux v. Atlas Global Grp., L.P., 541 U.S. 567, 570-71

(2004). As outlined in 3M EM’s response, its principal place of business was in

Minnesota when the case was filed (and dismissed).         Neither document

Clements offers calls this into doubt. While 3M EM had a Florida office, it was

only after the sale of 3M EM to Attenti that the nerve center moved to Florida.

That sale occurred months after dismissal, during Clements’ first appeal. Put

simply, “any changes in a party’s citizenship that occur after filing are

irrelevant” to diversity. Harris v. Garner, 216 F.3d 970, 983-84 (11th Cir.

2000).

      For the sake of argument, even if there was not jurisdiction, the Rule

60(b)(4) Motion is still denied.

      Federal courts must police for jurisdiction. FW/PBS, Inc. v. City of

Dallas, 493 U.S. 215, 231 (1990).      And parties cannot waive or forfeit

challenges to subject-matter jurisdiction. Gonzalez v. Thaler, 565 U.S. 134,

141 (2012). So the Court reviews every new case, including this one when it

was filed. But Clements seems to argue district courts must sua sponte launch

a full-scale factual inquiry into every complaint—even ones with no apparent

jurisdictional defects. That isn’t the law. E.g., Fitzgerald v. Seaboard Sys.

R.R., 760 F.2d 1249, 1251 (11th Cir. 1985) (Federal courts have “the obligation




                                      4
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 5 of 8 PageID 921




at any time to inquire into jurisdiction whenever the possibility that jurisdiction

does not exist arises.” (emphasis added)). Before dismissal, Clements properly

pled diversity jurisdiction in three iterations of the Complaint. And the Court

had no reason to question it. In short, there was at least an arguable basis for

jurisdiction, so the judgment is not void and Clements Rule 60(b)(4) Motion is

denied. Johnson v. Spencer, 950 F.3d 680, 695-98 (10th Cir. 2020); Hawkins v.

i-TV Digitalis Tavkozlesi zrt., 935 F.3d 211, 221-22 (4th Cir. 2019).

      Related to that conclusion is another of Clements’ arguments: he had no

opportunity to question jurisdiction. This contention is meritless. Clements

filed this case almost five years ago and had ample opportunities to raise the

issue. His chances included briefing a motion to dismiss, four motions for

reconsideration, and three separate appeals. That was far more opportunity

than most litigants get.

      To the extent that Clements argues he had no access to the information

necessary to challenge jurisdiction, the record shows otherwise. According to

Clements, 3M EM’s principal place of business was in Florida, destroying

diversity. The initial disclosure Clements relies on to demonstrate 3M EM’s

address was sent to him almost four years ago; the corporate disclosures first

noting the sale of 3M EM was filed over four years ago; and the filings

Clements relies on from a later case against the same defendants is almost

eleven months old. In other words, Clements had access to the documents he




                                        5
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 6 of 8 PageID 922




now relies on for a significant period, and pro se or not, too much time has

passed. While Rule 60(b)(4) motions are exempted from Rule 60(c)(1)’s timing

requirements, they cannot be raised “at any time under any circumstances”;

litigants must “diligently” pursue their rights, rather than sleep on them.

Espinosa, 559 U.S. at 275; A & F Bahamas LLC v. World Venture Grp., Inc.,

796 F. App’x 657, 661 (11th Cir. 2020) (per curiam).          Clements did not

diligently pursue his rights here.

      At bottom, this Court’s exercise of jurisdiction was proper. And even if

not, this would not rise above the level of “mere error.” There was an arguable

basis for jurisdiction in this case; indeed, Clements was the party pleading it.

This is not the exceptional case that warrants voiding a judgment. This is the

case of an aggrieved party, losing his case and trying his luck one more time.

      Having decided that matter, Clements’ request to amend is denied as

moot. Even if the Court reached the matter, leave would be denied. Generally,

a pro se plaintiff “‘must be given at least one chance to amend the complaint

before the district court dismisses the action with prejudice.” Carter v. HSBC

Mortg. Servs., Inc., 622 F. App’x 783, 786 (11th Cir. 2015) (quoting Bank v. Pitt,

928 F.2d 1108, 1112 (11th Cir. 1991)). Here, Clements already had his chance

to litigate the issue of amendment. He did not take it. So he is not entitled to

that relief. As the Eleventh stated, that conclusion is law of the case. Clements

3, 795 F. App’x at 740. Even if it were not, 3M EM is correct the remedy for




                                        6
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 7 of 8 PageID 923




Clements’ reconsideration motion would be vacating the judgment—not to

reopen the case and permit amendment.

B. Motion to Disqualify

      To the extent that Clements’ Motion to disqualify opposing counsel is not

moot, the Court denies. Disqualification is a “harsh” sanction and should be

resorted to “sparingly.” Norton v. Tallahassee Mem’l Hosp., 689 F.2d 938, 941

(11th Cir. 1982). The party bringing the motion to disqualify bears the burden

of proving the grounds for disqualification. Hermann v. GutterGuard, Inc., 199

F. App’x 745, 752 (11th Cir. 2006). For disqualification based on an alleged

ethical violation, courts “may not simply rely on a general inherent power to

admit and suspend attorneys, without any limit on such power.” Id. (quoting

Schlumberger Techs., Inc. v. Wiley, 113 F.3d 1553, 1561 (11th Cir. 1997)).

Instead, courts “must clearly identify a specific Rule of Professional Conduct

which is applicable to the relevant jurisdiction and must conclude that the

attorney violated that rule.” Id. (quoting Schlumberger, 113 F.3d at 1561).

      Clements has not met his burden of proving the grounds for

disqualification. He seems to question the adversarial nature of the legal

system. But that is by design: we seek truth through zealous advocacy of

opposing forces. One reality of that system is sometimes parties might feel

uncomfortable or have their feelings hurt. Unfortunately for Clements, these

are not grounds for disqualification. Of course, all litigants are bound by rules




                                       7
Case 2:16-cv-00776-SPC-NPM Document 85 Filed 06/15/21 Page 8 of 8 PageID 924




of decorum and lawyers by rules of professional conduct. Disqualification,

however, is not warranted here because the Court finds no ethical violations

(or even sanctionable conduct for that matter) by 3M EM’s counsel.

      Accordingly, it is now

      ORDERED:

   (1) Plaintiff’s Opposed Motion 60(b)(4) for Relief from Judgment and

      Motion for Leave to Amend (Doc. 81) is DENIED.

   (2) Plaintiff’s Motion to Disqualify Counsel (Doc. 82) is DENIED.

      DONE and ORDERED in Fort Myers, Florida on June 15, 2021.




Copies: All Parties of Record




                                      8
